Per Curiam.
The statement issued by the plaintiff violated the provisions of section 353 of the Banking Law in that it did not contain a clear and distinct statement as to the nature of the security for the loan. The statement that the loan was secured by “ H. H. G.” is unintelligible and meaningless. Furthermore, the statement failed to refer to the fact that the loan was secured by assignments of wages executed by the defendants. The loan was, therefore void under the provisions of section 358 of the same statute.
Judgment reversed, with thirty dollars costs, and judgment directed for the defendants, with costs.
All concur. Present — McCook, Miller and McLaughlin, JJ.